              Case 4:19-mj-70677-MAG Document 69 Filed 12/20/19 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KERRY A. MONACO (NYBN 4712360)
   Trial Attorney, U.S. Department of Justice
 5
   MAUREEN C. BESSETTE (CABN 165775)
 6 Assistant United States Attorney

 7          1301 Clay Street, Suite 340S
            Oakland, California 94612
 8          Telephone: (510) 637-3680
            Fax: (510) 637-3724
 9          Maureen.Bessette@usdoj.gov

10 Attorneys for United States of America

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                          OAKLAND DIVISION

14   IN THE MATTER OF THE EXTRADITION               )   CASE NO. 4:19-MJ-70677 MAG
     OF DONALD KOLLMAR                              )
15                                                  )   ORDER MODIFYING BRIEFING SCHEDULE
                                                    )
16                                                  )   Hon. Kandis A. Westmore
                                                    )   Courtroom: #4
17                                                  )

18

19          Based on the parties Stipulation by and through their counsel, and for good cause shown, the
20 Court hereby modifies the briefing schedule by providing that the United States’ reply to Kollmar’s

21 Memorandum in Opposition and supporting papers is due January 7, 2020. The hearing is

22 continued to January 30, 2020 at 1:30 pm.

23 IT IS SO ORDERED
                                                        THE HONORABLE KANDIS A. WESTMORE
24 Dated: December 20, 2019                             UNITED STATES MAGISTRATE JUDGE
25

26

27

28

     [PROPOSED] ORDER MODIFYING BRIEFING SCHEDULE
     4-19-MJ-70677 MAG
